OFFICE   OF THE   ATrORNEY      GENERAL       OF    TEXAS

                       AUSTIN




                                                   rtatutory f8ss
                                             and    nima *as-

                                                   nquostingan
                                                    rtmtod thsroln

                                       %n th e muq
                                       OSflo lo l8 to      o b -
                                   r  ublio and to takr
                                   tr   aa suoh, aa rmll
                                      moh ozfio~rr a0
                                   a Oounty     Clsrki
                                   8aor * Coll*otor~
                                    praatloklly      all
                     sionr    aa lfoteriem      hbl.io, and
                     otlor    ha8 beon       indulgedin
                             Attorney
                     y Co unt7                 who lrved
               J within w knrrrlodue. rru


aas~r iintemam8y alnd h0m0row     hovarer, the
quartion wme ni8od b7 a Xenilla     oltlxon the
othar day nlatlvo to 8aking of au loknou~adga-
ment by our Gotant Clerk •~)auoh Notary   Publio
ta a dead, hanoa the Importmoo.    The siattsr
hos tharcrrorabeoome lnportant to eeoh ruoh of-
floar, ae tie11a8 lx3ryorlf, as County &torney,
                         _.
                and thi City       AftoraeJ,      w    lotiw     UB    Uuoh    :.oCw)’
                :ubllo.
                         -The party a0 oallln(Lny atteatloa to ttris
                inooaputlblllty     uam l deputy fma ths hunty
                Clork*s offi       at Korrvllla,    ay frland,    i’r.
                r*rtmlln.     iia sktod   that   a Xer+l*       lawyer,
                VII:” nam ha asntloned but whloh J do not ro-
                 .     , rcclsedtljoquaatlon in paeeb          upon a
                title,    und that as a oonwquonoe,       the County
                .,ttorney   of Xorr c;Cuntywrote     ior  an opldon
     ,s
     ...
                from the kttorwy       Ocueral, who bald tbsttho
                fhmty     Clerk    was   4isquallfltd rr00            acting      6s
     -.
                .Xotary Pub110 aa6 ohrrgiw              th c r r to r l s    mob.



                6JtJd    tbo mtter relatirm to my oontinulngto
                hold   ths Offi     Of cOUBtJ ?WJtJO  rOila\riJg w
                sloatioo    a6 Wtnty   Attorney rod rvrigned a8 6uoh
                truntw prior  ta quallfyiqg l 8 County Mtorxwy
                beowm   of the rwulta  of u then iniestltmtion
.#         ._   and sy oonolumlon that thm 6ttleo oi Cowi
                                           I hd own iG2.
                                                         . n~rwantln6              M.00
                per 0wtlzq.
                     -I eoasldsr the tatter              of bolOlng but one
                0sri00 of profit a sattled              000; houomr, I M
                In doubt 81 to the quwtloa               of wbrtbor or (rot
                the ear-J          out   Of    taklw Oi JflidJVitJ     JJd
                ~OkWJhdgJJJJtJ           U7 b     eOWid8nb      Btlff~OiWtl~
                JUbJtWltiJl       to hold the oifioo           Of MOkry        X%bllo
                to be one of profit.     1 8860 l rJir  JJJ?Oh Of
                tho 6UthOTitiJJ   relative to the Offi     of COUnty
                Truotse, noall that ltwa~       hold that     might         one
                lJrw   Jo Truetoo  or       an
                                          Independent ;:ohoolDin-
                triot  (whwo ao          Jdury
                                          or  per diu WUJ Qdd or
                ollorrJ6 by law')rt time ot holding            of-    uaotbar
                rloa or &milt,    but 1 do not noall    ly author-
                it1sm  diJOUSJiw   the qU.JtiOll or the 0wgro   earn-
                ingr, WJ‘&tory Publlo.


                        *MO all     or auab heroln         noatiozaad County
                end city      0rrloarJ    eirquallflaa rm              uotfzigaa



                                                                                          c
           :lota&a            Zub1la        4114 ohrrglw:               the      Jtatutory           f0sJ
           thteeror?  lf not,                    whloh of             their.     bra oo alrqud-
           iri6a, it la w
                     “IJ     thJ       cOUnty      AttOrfIJY            6iJQUJlified             fmJ
           t&fly           JJkJOWb~~Ol8tJ                    urd     JfiidJtitJ            68    J
           Notary          Pub110iu tho prootloo                          or 01d.l         low whore
           ho ads08          no ohargo 8borofor’:
                     “IJ     tho City           Att0rn.y             dlJgUJllfl~d Irma
           fdCit?&         WknOWlOdSOmOnt~                   &ad     JmdJVitJ              JJ    J
           tlotary I’ublio              in tho pr8otloo                   Oi 01~11 law whom
           ha 6mk.J          no     ohu~.        tharofor?’
                     It 1.         stotod       In TOxaS slulop?udonoo, VolUlx!31,
puge old,            %a4or the oorutltutloaal                                  Inhlbltioo againat               tbr
holding        of tro         lmmqmtiblo                   0ffiO.J             b7 000 &wlp.on,a
 :ICZ~~~     18      dlJqtIJiifiOd              UpOn       JOOOptb&              tb     JmOO          Or    UUUJty
clerk, tithott~&It bse                          boon hold thJt J oounty attorney ray
be 0 nOt6X-y               dJO.*

            On 4ril 87, lPJ1, tbiJ 68pJrtsont bold, in ln
opinioa by kaorrtio    EVerott 0. fOhnJOn, AJJiOtAJt  Attorney
Gtnrrcll, that thq offioo of oouaty olork 1~ tioaapatibla   with
th 0
   Or r iOOr nOuTYp Ub ii0
                         l6                                        th e         l jWJOI&        h&i&$         thJ
orrloo       of oounty olork                    ooulA not at the 8~8                           tlw      bole tho
orrio        0s l notmy  publio.                           ;soe tho 0~00 or                    x0fb0otm        Y.
hrkor,         27 Tax. US8.1
            'Phi8 d~parkant hold la O~lnlon No. 043l4 -. . .
it   is thJ opinion of thlJ 68pJrtmM   thJt tho otilooJ of
deputy       oounty alark aad notor                                      lro
                                                                p ub 1 1 0             lnoompotlblo.
7henroru,            not lorv0 Js 6epoty
                      M O     o o u ld                                                county         olork on6
notary public at the lomo tima.* X0 are                                               lnolooing a oopy
Oi thiJ O~iJiOn fOr JOUr iniO~tiOJ.


          on Yobmmry 1~. 19N, thlr dopartmont hold in
an opinion writton by iianorabl~ Jw 7. doup    aJlot(Ult
nttormy aanor8l, thot "It lo tho furthor opinion of tho
writer that tha 0rri00 or notory gubllo arrd kr lWeJ60r
tnd oollootor are aot laocmprtlblo.~

          -You lo thomroro ldriuod that       It 1s optlorul
with thJ boputios  ol tho oollootor end 08808sor    to ohera*
or not to JhJr68 tor notorlslng  rJgiJtSJtiOJ    lnot:u0ontJ
providing et the ti#aJtb8y 60 JO thOy or0 JOtha      a8 aOtorie8
ma  not en 0011Jotor8."
                     :n uplnlon lie. O-53 thlr 4epartmaatheld -.                                               . .
                     :.aquota Irma tht OULL of :?irpma,           at     al t. stete,
          09   . *-.41Y, le follow,
..    ;               -*ppoY.lonto o~mploln of the action of tha
     .:        00-t   in 06aittlng in widema    th0    COPY of the
               60linqueat 8011rooard. howa*     the prlnterr' fir-
               fiamit   w811 not aado before *)IaSfloor    who tan
               a uth o r lee
                           to    lIfalniokrr
                                           omtbr La tbo cqmoity
               in whleh hs lttup 8md
                                   te aot,        that of notary
               publlo, aaid otilser   bring the oouoty    atteznoy
               of mid oounty.     Yho oontontiotA 16 tkot the ooun-
               ty at8orno     &or   the low could mt hold ~0
               OSf10.0, t?i t    of
                                  o o unty
                                       l   a la
                                             no ta
                                           tLaAeyJ?lQP
                                                   ry
                lie, at the sanm tlmo, an6 hlr lttr a p tc c lea t ll2
               notary pub110 of taking the oath at t30 printer
               U(LSor a0 roroe or *ifsot. ::o ore ai tbr opine
               ion tbt thlm OOAtOAtbJA iU AOt AOUAd. -0tiOA
               CO, Or&   16     Or the COAStltUtiOA,   prOTide~1 'x0
               2eraon lholi ho14 or lrorol~a lt tbo ooco tlmo
               ucrm thoa one olril ortlao of ~olumant, lxo0pt
               that o fjur tlo a o?th ep o a o ol0Untr
                                                  ,    ocmmiaaloaer,
               notary ublio on4 pootaaltor,     unlooo otharwior
               ape0101 P J provld.4.' ml8      ?rovi~loA doma not
               pAilbit    a oounty ltt0rn.J    from holaing et th.
               auto tira tho oWlor ct ~obry publio, thmrofors
               the dridavit  2aa ~lagdly od6inl~t~red. Oool (I.
               -:aw~~ead,91 'hr. 464, 14 ::.;..Sbb."
                       quote rrtm tie 00~0 of &al 1. :aww.ma, et 81,
                    .-i*
          Eupra,(.-upmE Ccurt of ?bxmo) alofallor
                              IA vim    0f tlw r00t   that   tb        bi0-
               posltk*o;   thm 0068 in tb @cur8 bmlow lrd in
               thlo umrt do80 net pr8olude tbo lgyalluit rrom
               brlaglag o no th mlult,
                                   r  *IOdo e01 8p a p erto a x-
               preoa aA opi~niolrAma lBOthOr quOmtlOA dlrowred
               in the briar.   Gather lppmllent raoated h%r of-
               floo or laot br leooptlnq tha offloa of uyoa
                  yal~fo duptndo u:iontho proper ocxtrucf!m
                   section c~Cc? urtlola 16 of the prcoent oon-
             8 t::ution. at      reotloa 1). SY r0iim8:    'so ;:*r-
             son *I:~11hold or axera?sr et the so:.stics ~lora
             ttranon4 Oidl     OfflOe 0flR Oh Jt2O      MA
                                                         Ot,
                                                           -pthat
             ;uotioe    0s the p~ooo, oounty oamnloclonar’,notary
             publlo. cod post 88stor. unlooo othawism rpe-
             ~;01ly prodded. * ih8 thb P@aA that aG in-
             owb411t        OUY   &de    aithr    Of    thS    OtfiaW     WtiOd,
             Ub at the ram tlpioany other @Trios, or thut
             ha CM only hold ~WJ offloos whoa botn are snong
             thoor lp a o iiL  lg
         ’
                             44olymtad~ MO think tho former
             $s tbn proper oonstruotlon, 3x* long0    18
             oo~lWl  6aidy     frOR   MOtiOA   36 Of -tiOlO  7 Of
             the 00n8tituti0n8      0r  lets, 0r 1661, and or imb,
             nhlsh 10 the MUM f.!i      lOo b Of th O80 b iSt~M tO,
             nnd nods         as followsa ':Ioporoon shall hold or
             exerelue et the ouco tlma KOTOthan ona oltll
             0fri0e    w8oluaent, uroopt that cf justi at
                       0r
             the ~.&o&.' It is oleor tht   under this ooo-
             tia 8ny jueioe 0r tb    ~eooo mist hold another
:   ..       0fribo. l%well *. *i1ooA, 16 3x. !50.The oi-
             fiati or j\istioo          c\i t.hOp0000 u08 me0            (~1~
                                                                            OS-
             ooption to t&s 8mWNl                rub,     &ad the lntermoe
             tram the use of the sa~o longuoge in the preo-
             ent-.aonotitutloa,with the more ldditlon of
             otbsruriosr, 18 stmn(t thot It was mot s.arnt
                           to ohmao the ammral rule, but
             in way ~~anaaor
             rwr; y tc make adeitio~ol lxooptlons. 7210other
             conattuot;ionwould motorlolly 60a;r; tha gmaerel
             lrrO0t 0r ths pr0ai0A.    xt *da   pnr4m   •V~A
             l ~ustlee of tho pwoo  froa holding say other
             off100 ex08pt 000 or tb00O                 0~0i0lly        n~0.3,     0ad
             ~010: b0 D radlool departure                     from t&r   prori~~ons
             or sll prsrioua ooaotltutlono on the 8aw oub-
             jsot. Const. 1660, art 3, I 39. If ths lcrn(iruri;o
             of the provision in question      hod been *except
             those oi juotloo oi prooo,t &to., there ra; 1~0~s
             beua EONI doubt about the oonotruot:oa; but t%o
             wor60 8rs **xo*pt    that,* lto., oa4 they lndlouts
             that it nas lntcrndodthat      0 ponon alght law-
             ful:t hOId any OifiOO, Ma       in lda itiO   A
                                                         th4IW.O
             dthr   0r the  0rfi0Oa   lnua30nttOe.   em  use of
             ?.howord 'those' ~0~14    haYa   swaatsd t1.o OOA-
             struotloa that on inouuibant 00ula only lawrully
             hold two ofiloas et tha sac:.tlno, w&on both
             tieraofrloes lpeoially XLUBIS~
                                          in cho soot:on.
         If the u11egnt:onr0: tha potzt1on am true,
         we lM  alcsrly OS the oplnloa thmt tha qpl-
         hat     did not taoato ble oftlar of oaraty oom-
         nim8ioner by 6OQOptlAg that Of amyOr. hoh uo
         undorataad to hare boon the ruling of tnr oourt
         bshu.   but, booaooe tna appellant did not mmkr
         all the numbers of the ooaRf~alonrr~* oourt
.        p utla to
                 o him lult,   the juttgaeat 18 n?flrm~I."

              LA rlsr OS the r0t3.60ing  rutborltleryou ara rm-
    c aetluUy advised that it la the o l&on of this depart&ant
    tEmt tha afflo~ ol aounty olork and3or daI.utyoount7 olork
    are inacm  tlblo with the offloe af aotary pub110 ml that
    0 persna rolalag th orfloo of oouaty    olark ml/or dmputx
    oowty olark cannot at tha 8mm t&o      hold the offloe of
    nctary publlo.
              Yau a r e rurther ldrlaad that tin tu e8a*sooi)-
    oollootorand hla deputies are not pmhibitsd by lam f&~
    holC:n# the offloe of A0kX-J publio rk$le holding their
    ofiloor or tax ammaor-oollootor or a0 deputler oi 8-h
    0tr:oo.
              1.t 18 our turthrr oplaioa thut tb8 0fri0a oi
    notut publlo 0,~      ~~~~_trrammY
                    dl lountr   ~.     atr mot iaoomDetl~S.
    aad thet the oount7 treamrer is sot    rohlblted b law
    iraz holding the ofiloe of notory pubE 10 rhllo ho1 ding
    the 0sri00    or aouat7 traawror.

               you l-a further lCvlooC at    the count7 attorlu7
    and tba olty &torn@7 aro not prohlbitod I7 1~ fraz hoI+
    lng the olflor mtsry publio *bile b01diag their ofiloor
    Of oounty attorn* aAt?oity 4t orno       Tb* ofrloo of lwtrr7
    publia and oount7 lttoraay & jor oI*  ty attornay uo not   la-
    oommtlble. &l of the rboto asat?azo:ob    offiold.8 nho am
    d&V qumlffiod   aObt’&~~&dib,&iO @a7 1*(lou7 obarga the ieN
    pmvlded b7 lam for ?&air .eW'lla88a1 m&c!!when &OtiAK la
    the oapaolt7 of a fmtaz-7publlo.
                 lkuAt1.nethmt
    lnqulry, wo    lro